Per Curiam.
Gould v. Crawford settles the present case. The proceedings of the justice are regulated by the statute, and it gives him no authority to enter judgment of non-suit after appearance. Want of appearance is the ground of a non-suit *77even by the course of the common law; for the plaintiff is called and makes default. Such ip the form of the judgment. When he answers, there is no other course than to go to the jury. The judgment in this instance was final, and the plaintiffs’ course was to appeal from it.
Judgment affirmed.